 

Exhibit 10.1

 



 



EXTENSION AGREEMENT AND AMENDMENT NO. 2 TO AMENDED AND
RESTATED CREDIT AGREEMENT





 

This EXTENSION AGREEMENT AND AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT
AGREEMENT (“Amendment”), dated effective as of January 25, 2016 (the “Effective
Date”), is by and among Rowan Companies, Inc., a Delaware corporation (the
“Borrower”), Rowan Companies plc, an English public limited company (the
“Parent”), the other Guarantors, the Lenders party hereto, and Wells Fargo Bank,
National Association, as an issuing lender, as swing line lender, and as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

Whereas, the Borrower, the lenders party thereto immediately prior to the
effectiveness of this Amendment (the “Existing Lenders”), and the Administrative
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of January 23, 2014, (as amended by the Commitment Increase and Extension
Agreement and Amendment No. 1 dated as of May 5, 2015, and as the same may be
further amended, restated, or otherwise modified from time to time, the “Credit
Agreement”, the capitalized terms of which are used herein as therein defined
unless otherwise defined herein);

 

WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to request an extension of
the Revolving Credit Maturity Date;

 

WHEREAS, the Lenders party hereto have agreed to extend the Revolving Credit
Maturity Date of their respective Revolving Commitments as more particularly set
forth herein; and

 

WHEREAS, the Borrower, the Administrative Agent, and the Lenders party hereto
have agreed to make certain amendments to the Credit Agreement, each as provided
for herein.

 

Now, Therefore, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

Section 1. Consent to Extension of Revolving Credit Maturity Date. Upon the
effectiveness of this Amendment pursuant to Section 3 below, the Revolving
Credit Maturity Date of the Revolving Commitments of the Lenders who have
severally agreed to extend their respective Revolving Commitments (each an
“Extending Lender” and, collectively, the “Extending Lenders”) is hereby
extended to January 23, 2021, as set forth on Schedule II to the Credit
Agreement attached hereto, which shall constitute an amendment and restatement
of Schedule II to the Credit Agreement. The Revolving Credit Maturity Date with
respect to the Revolving Commitments of each other Lender, if any, shall remain
unchanged as set forth on such amended and restated Schedule II to the Credit
Agreement. The extension of the Revolving Credit Maturity Date on the Effective
Date as set forth in this Section 1 shall be deemed to constitute an exercise of
the Borrower’s right to request an extension pursuant to Section 2.19 of the
Credit Agreement and the Extension Effective Date of such extension of the
Revolving Credit Maturity Date shall be deemed to be the Effective Date;
provided, that, for the avoidance of doubt, no further one-year extensions shall
be permitted pursuant to the Credit Agreement after the Effective Date. The
requirements of Section 2.19 of the Credit Agreement with respect to notices and
timing are hereby waived by all parties hereto with respect to the extension
described in this Section 1.

 



 

 

 

Section 2. Amendments to Credit Agreement. Upon the satisfaction of the
conditions specified in Section 3 of this Amendment, and, unless otherwise
specified, effective as of the Effective Date, the Credit Agreement is amended
as follows:

 

(a) Section 1.1 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new defined terms in alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 -2- 

 

 

(b) Section 1.1 of the Credit Agreement is hereby further amended by replacing
in its entirety clause (d) of the defined term “Defaulting Lender” with the
following:

 

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority unless
such equity interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority) to reject, repudiate, disavow, or disaffirm any
contracts or agreements made by such Person, or (iv) become the subject of a
Bail-In Action.

 

(c) Section 2.17(a)(iv) (Reallocation of Ratable Portions to Reduce Fronting
Exposure) is hereby amended by replacing in its entirety the last sentence of
such clause with the following:

 

Subject to Section 9.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d) Article IV of the Credit Agreement is hereby amended by adding the following
Section 4.20:

 

4.20 EEA Financial Institutions. Neither the Parent nor any Subsidiary is an EEA
Financial institution.

 

(e) Article IX of the Credit Agreement is hereby amended by adding the following
Section 9.22:

 

9.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



 -3- 

 

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

 

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 3. Conditions Precedent. This Amendment shall become effective as of the
Effective Date upon the satisfaction of the following conditions precedent:

 

(a) Documentation. The Administrative Agent shall have received the following,
each dated on or before the Effective Date, duly executed by all the parties
thereto, each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(1) counterparts of this Amendment duly executed by the Borrower, the Majority
Lenders, and the Administrative Agent;

 

(2) a certificate from a Responsible Officer of the Borrower and the Parent
dated as of the Effective Date stating that, both before and after giving effect
to this Amendment, (i) the representations and warranties made by any Credit
Party set forth in the Credit Documents are true and correct in all material
respects on and as of the Effective Date; provided that (A) to the extent any
representation and warranty is qualified as to “Material Adverse Change” or
otherwise as to materiality, such representation and warranty is true and
correct in all respects, (B) to the extent that such representation or warranty
relates to an earlier date, it shall be true and correct only as of such
specified date, (C) the representations and warranties contained in Section
4.4(a) of the Credit Agreement shall be deemed to refer to the most recent
Financial Statements furnished pursuant to Sections 5.2(a) and (b),
respectively, of the Credit Agreement, and (D) the representation and warranty
contained in Section 4.4(b) of the Credit Agreement shall be deemed to refer to
the most recent Financial Statements furnished pursuant to Section 5.2(a) of the
Credit Agreement and (ii) no Default shall have occurred and be continuing;

 

(3) a secretary’s certificate from each Credit Party certifying such Person’s
(a) officers’ incumbency, (b) authorizing resolutions and (c) organizational and
governing documents;

 



 -4- 

 

 

(4) a certificate from a Responsible Officer of the Borrower dated the Effective
Date and certifying that the conditions of Section 2.19 of the Credit Agreement
with respect to the extension of the Revolving Credit Maturity Date (other than
with respect to notices and timing), have been satisfied;

 

(5) such documents and certificates as the Administrative Agent or its counsel
may reasonably request relating to the organization, existence and good standing
of the Credit Parties; and

 

(6) such other documents and governmental certificates as the Lender Parties may
reasonably request.

 

(b) Payment of Fees and Expenses. On the Effective Date, the Borrower shall have
paid the fees required to be paid to the Administrative Agent and the Lenders,
including, without limitation, (i) the fees set forth in that certain Fee Letter
dated as of January 11, 2016 among Wells Fargo Bank, National Association, Wells
Fargo Securities, LLC and the Borrower and (ii) all other costs and expenses
which are payable pursuant to Sections 2.11 and 9.1(a) of the Credit Agreement.

 

Section 4. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent that, as of the date hereof: (a) the
representations and warranties made by such Credit Party in the Credit Documents
are true and correct in all material respects on and as of the Effective Date;
provided that (i) to the extent any representation and warranty is qualified as
to “Material Adverse Change” or otherwise as to materiality, such representation
and warranty is true and correct in all respects, (ii) to the extent that such
representation or warranty relates to an earlier date, it shall be true and
correct only as of such specified date, (iii) the representations and warranties
contained in Section 4.4(a) of the Credit Agreement shall be deemed to refer to
the most recent Financial Statements furnished pursuant to Sections 5.2(a) and
(b), respectively, of the Credit Agreement, and (iv) the representation and
warranty contained in Section 4.4(b) of the Credit Agreement shall be deemed to
refer to the most recent Financial Statements furnished pursuant to Section
5.2(a) of the Credit Agreement; (b) the execution, delivery and performance of
this Amendment are within the limited liability company or corporate power and
authority of such Credit Party and have been duly authorized by appropriate
limited liability company and corporate action and proceedings; (c) this
Amendment constitutes the legal, valid, and binding obligation of such Credit
Party enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity, and no
portion of the Obligations are subject to avoidance, subordination,
recharacterization, recovery, attack, offset, counterclaim, or defense of any
kind; and (d) there are no governmental or other third party consents, licenses
and approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment.

 

Section 5. Reaffirmation of Guaranty. Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under the Guaranty to which it is a
party are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in such Guaranty), and its execution and
delivery of this Amendment does not indicate or establish an approval or consent
requirement by such Guarantor under the Guaranty, in connection with the
execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Credit Documents.

 



 -5- 

 

 

Section 6. Miscellaneous. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Except as herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect. This Amendment is, for the avoidance of doubt, a Credit Document under
the Credit Agreement. The execution and delivery of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor, except as
herein provided, constitute a waiver of any provision of the Credit Agreement or
any Credit Document. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder” or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
by this Amendment. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same amendatory
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Transmission by facsimile or electronic transmission
(e.g., PDF) of an executed counterpart of this Amendment shall be deemed to
constitute due and sufficient delivery of such counterpart.

 

[Signature Pages Follow]

 



 -6- 

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed as of the Effective Date.

 

  BORROWER:       ROWAN COMPANIES, INC.           By: /s/ Stephen Butz   Name:
Stephen Butz   Title: Executive Vice President, Chief Financial Officer and
Treasurer

 

 

  GUARANTORS:       ROWAN COMPANIES PLC           By: /s/ Stephen Butz   Name:
Stephen Butz   Title: Executive Vice President, Chief Financial Officer and
Treasurer

 

 

  ROWAN FINANZ S.à r.l.,
a Luxembourg private limited liability company           By: /s/ Martinus
Cornelis Johannes Weijermans   Name: Martinus Cornelis Johannes Weijermans  
Title: Category B Manager

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 

 





  ATLANTIC MARITIME SERVICES LLC,
a Delaware limited liability company           By: /s/ Stephen Butz   Name:
Stephen Butz   Title: Vice President and Treasurer

 

 

  Rowan 350 Slot Rigs, Inc.   a Delaware corporation           By: /s/ Stephen
Butz   Name: Stephen Butz   Title: President and Treasurer




 

  ROWAN FINANCE LLC   a Delaware limited liability company           By: /s/
Stephen Butz   Name: Stephen Butz   Title: Vice President and Treasurer




 

Signature Page to Amendment

Rowan Companies, Inc.

 

 






  LENDER PARTIES:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Administrative Agent, Swingline Lender, an Issuing Lender,
a Lender and an Extending Lender           By: /s/ C. David Allman   Name: C.
David Allman   Title: Managing Director

 

 

 

Signature Page to Amendment

Rowan Companies, Inc.

 

 



 

  DNB CAPITAL LLC,   as a Lender and Extending Lender       By: /s/ Barbara
Gronquist   Name: Barbara Gronquist   Title: Senior Vice President              
By: Philippe Wulfers   Name: Philippe Wulfers   Title: Vice President      

 

 

  DNB BANK ASA, NEW YORK BRANCH,   as an Issuing Lender and Extending Lender    
      By: /s/ Barbara Gronquist   Name: Barbara Gronquist   Title: Senior Vice
President               By: /s/ Philippe Wulfers   Name: Philippe Wulfers  
Title: Vice President



 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 



 

  the BANK OF TOKYO-MITSUBISHI UFJ, ltd.,   as an Issuing Lender, a Lender and
Extending Lender           By: /s/ Kevin Sparks   Name: Kevin Sparks   Title:
Director

 

 

 

Signature Page to Amendment

Rowan Companies, Inc.

 

 



 

  BANK OF AMERICA, N.A.,   as an Issuing Lender, a Lender and Extending Lender  
        By: /s/ Michael Clayborne   Name: Michael Clayborne   Title: Vice
President

 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 



 

 

  barclays bank plc,   as an Issuing Lender, a Lender and Extending Lender      
    By: /s/ Craig J. Malloy   Name: Craig J. Malloy   Title: Director

 



 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

  



  citibank, N.A.,   as an Issuing Lender, a Lender and Extending Lender        
  By: /s/ Jim Reilly   Name: Jim Reilly   Title: Vice President

 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 



  hsbc bank usa, n.A.,   As a Lender and Extending Lender           By: /s/ Koby
West   Name: Koby West   Title: Vice President

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 



  ZB, N.A. dba AMEGY BANK   as a Lender and Extending Lender           By: /s/
James C. Day   Name: James C. Day   Title: Senior Vice President

 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 

  GOLDMAN SACHS BANK USA,   as a Lender and Extending Lender           By: /s/
Rebecca Kratz   Name: Rebecca Kratz   Title: Authorized Signatory      

 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 

 

  bank of nova scotia,   as an Lender and Extending Lender           By: /s/ J.
Frazell   Name: J. Frazell   Title: Director      

 

 

 

 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 





  deutsche bank ag new york branch   as a Lender and Extending Lender          
By: /s/ Ming K. Chu   Name: Ming K. Chu   Title: Vice President              
By: /s/ Virginia Cosenza   Name: Virginia Cosenza   Title: Vice President



 

 



 

Signature Page to Amendment

Rowan Companies, Inc.

 

 

 

 

 

 

SCHEDULE II

 

LENDER

NON-EXTENDE

D CMMITMENT

EXTENDE

D RVOLVING

COMMITMENT

AGGREGAT

E RVOLVING

COMMITMENT

REVOLVING

CREDIT

MATURITY DATE

Wells Fargo Bank, National Association $0 $150,714,285.74 $150,714,285.74
January 23, 2021 Bank of America, N.A. $0 $150,714,285.71 $150,714,285.71
January 23, 2021 Barclays Bank PLC $0 $150,714,285.71 $150,714,285.71 January
23, 2021 Citibank, N.A. $0 $150,714,285.71 $150,714,285.71 January 23, 2021 DNB
Capital LLC $0 $150,714,285.71 $150,714,285.71 January 23, 2021 The Bank of
Tokyo-Mitsubishi UFJ, Ltd. $0 $150,714,285.71 $150,714,285.71 January 23, 2021
Goldman Sachs Bank USA $0 $105,000,000.00 $105,000,000.00 January 23, 2021 HSBC
Bank USA, N.A. $0 $100,000,000.00 $100,000,000.00 January 23, 2021 Deutsche Bank
AG, New York Branch $0 $100,000,000.00 $100,000,000.00 January 23, 2021 Bank of
Nova Scotia $0 $45,000,000 $45,000,000 January 23, 2021 Amegy Bank National
Association $0 $35,000,000 $35,000,000 January 23, 2021 Royal Bank of Canada
$150,714,285.71 $0 $150,714,285.71 January 23, 2020 Mizuho Bank, Ltd.

$60,000,000

 

$0 $60,000,000

January 23, 2019

 

Total $210,714,285.71 $1,289,285,714.29 $1,500,000,000  

 

 

 

 Schedule II 



 

 

